 SIGMA CHEMICAL COMPANY199(c)Notify the Regional Director for Region 9, in writing,within 20 days fromthe date of receipt of this Decision and Recommended Order, what steps theRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF UNITED PAPERMAKERS AND PAPERWORKERS,LOCAL No. 321, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT by threats of violence or other means prevent employees ofPhilip Carey Mfg. Company from entering the Company's premises to reportfor work or otherwise restrain or coerce employees of Philip Carey Mfg. Com-pany in the exercise of their right to refrain from joining or supporting anystrikewe might call against the Company.WE WILL NOTin any like or related manner restrain or coerce employees ofPhilip Carey Mfg. Company in the exercise of its rights guaranteed them bytheNational Labor Relations Act, as amended.UNITED PAPERMAKERS AND PAPERWORKERS, LOCAL No. 321, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Repr(,,sentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room2407, Federal Office Building, 500 Main Street, Cincinnati, Ohio 45202, Telephone684-3686.Sigma Chemical CompanyandInternationalUnion ofDistrict 50,UnitedMine Workersof America.Case 14-CA-3798.June 13,1966DECISION AND ORDEROn April 11, 1966, Trial Examiner Boyd Leedom issued his Deci-sion in the above-entitled proceediiig, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Alembers Fanning, Brown, and Zagoria].159 NLRB No. 26. `ZOODECISIONS OF. NATIONAL LABOR RELATIONS BOARDThe Board has reviewed -the' rulings of the Trial Examiner madeat the hearing and finds that no prejudicial' error was committed.The Board has considered the Trial Examiner's Decision, the excep-tions, .the brief, and the entire "^ecord ' in this case, and herebyadopts' the"findings, conclusions,. and recommendations of the TrialExaminer.[The Board adopted the Trial Examiner'Recommended Orderwith the following modifications :[1.Add the following as paragraph 2 (b), the present paragraph2(b) and those subsequent thereto-being cgilsecutively relettered:["(b) Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to fullreinstate-ment- upon,-application in accordance with the Selective Service Actand the Universal Military Training and Service, Act, as amended,after discharge from the Armed Forces."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe only issue in this case is whether Respondent violated Section 8 (a)( I) and(3) of the NationalLaborRelationsAct, inthe discharge of its employee FrankA. Kohn,Jr.He admittedly was discharged and there is no dispute that, at thetime, he was engagedin unionactivity.The complaint,dated December 30, wasissued on a charge filed November 3, 1965. The case was tried in St.Louis,Mis-souri, on January 17, 1966,beforeTrialExaminer Boyd Leedom.The disputed points are (1) whether,Respondent had knowledge of Kohn's unionactivity;and (2)whether the evidence adduced by Respondent to establish justifiablecause of discharge is in fact pretextual,-and the real cause union activity notwith-standing certain deficiencies in the dischargee's employment performance.Theresolution of these points depends on credibility and the weight to be given to cer-tain testimony.On the basis of the whole record and my observation of the witnesses on thestand, and with due consideration to briefs filed by Respondent and counsel for theGeneral Counsel,Imake the findings of fact and conclusions of law hereafter setforth,and determinethatRespondent violated the Act essentially in the manneralleged in the complaint.1.THE EMPLOYER AND THE LABOR ORGANIZATIONI find that-the allegations of the complaint are true concerning the nature and thevolume of'business carried onby,Respondent,and conclude therefrom thatRespondent herein is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act;such allegations are admitted in Respondent's answer.I also find and conclude that International Union of District 50, United MineWorkers of America, the Union named in the caption hereof, holds itself opentomembership of "Employees" of"Employers,"within the meaning of the Act,that it has such members and represents them for purposes of collective bar-gaining, and is a party to collective-bargaining contracts with"Employers": andthat it is therefore a labor organization within the meaning of Section 2(5) ofthe Act.A. Company knowledge of union activityKohn'was discharged by Respondent on Friday, October 29,1965.He hadbeen employed since February 1962,a period of about 3 years and 8 months.I find that the Union's effort to organize Respondent's employees started duringthe latter part of the week beginning October 18, 1965;that some cards,author-izing the Union to represent employees of Respondent, were signed as early as SIGMA CHEMICAL COMPANY `201Monday; --October.25;; that the campaign started'with, uhion representatives talk-ing to employees on sidewalks bordering Respondent's plant; that Kohn met withtwo- union representatives and1three other employees,during'the lunch period onThursday,October 28,the day before he was discharged,in a union represerita-tive'sautomobile,parked near Respondent'splant; .and was' observed there bytwo ofRespondent's supervisors;thatKohn signed a union membership card inthe car and took'cards for solicitation of other-employees; that Kohn's immedi-ate - superior,James' Furnas,'who., shared- responsibility forKohn's discharge,learned about the union activity in the plant the week of October 28, and knewof it, according to his own testimony,before Kohn was fired.-I also find that Aaron Fischer,who, with Furnas,was responsible for thedecision to let Kohn go, had knowledge of union activity in the plant and ofKohn's involvement-in, it,at -the time of the discharge,notwithstanding his testi-mony hereafter discussed.I credit Kohn's'testimony that about 4:30 in the afternoon -of the day he waswith the union representatives during the 'lunch hour,his supervisor, Fumas, toldhim "that Mr Fischer had my name and anotheremployee's name, and he saidI think you know what,itisabout.He said if you are not directly involved inwhat is going on I would advise-you to stay away from anyone that is.". ThatafternoonKohn had' talked to about-five employees,during the work break, con-cerning the Union and offered them. membership cards.Furnas testified andI find, that he told Kohn that "Mr.Fischer had seen-him-out of the buildingsitting up the street in a car, and that Frank had not been'punched out" andhad also seen"Frank [Kohn]talking to a couple people that afternoon in thebuilding, and that maybe the next morning we,ought to have a little meetingand discuss what we should do about it."Furnas denied that he had told Kohnthat Fischer had his name and that of another employee, : and "that he shouldknow what it was about,"and not to get involved.I,however,creditKohn andfind that Furnas did tell him essentially what Kohn said.he told him,and thatby implication,ifnot explicitly, he made it clear that the involvement to avoidwas with the Union.Fischer admitted seeing Kohn that Thursday afternoon "taking care of all theother problems in the worldinstead of minding his own business," in anincident involving a mistake in the paycheck of another employee.He alsotestified,contrary tothe testimony of the Supervisor Furnas, that he "did notsee Frank out of the plant but someone mentioned that he, was out."IfFischer did not say to Furnas,as Furnas testified,that he had seen Kohn"out of the building sitting up the street in a car"it is difficult to know howFurnas ever found out- that Kohn was up-the street in a car.Fischer, to a directquestion how he got information that Kohn had been out of the plant,answered"Somebody,mentioned it, and I'm sorry, I don't recall who. I did not see him."The only persons who knew and who had sufficient interest to tell Fischer thatKohn was out of the plant, were the two supervisors who saw Kohn in the unionrepresentative's car.I- find and conclude that they are the ones who told Fischer(the ones he could not, remember)and that he did in fact tell Furnas that Kohnhad been out of the building"sitting up the street in-a car:'I further.find andconclude that if Fischer was going to rest the discharge in part on a plant-ruleviolation(failure to punch out)he would or should have remembered the nameof, his informant;and I find that he did know his source of information. I inferfrom his failure to disclose all his information as to where Kohn was, and whotold him, that Fischer knew'he had been with union representatives and thatfulldisclosurewould have weakened the contention that the discharge was forthe failure to "punch out," and for disregard of duty-for "kibitzing"and for"goofing-off."Thus I find and conclude,not only that Furnas, but Fischer as well (the twopersons of Respondent's management who discharged Kohn)knew that he wasengaged in union activity when they discharged him. I'make this finding con-cerning Fischer's knowledge notwithstanding that he testified"Idid not knowof union activities.I learned... .'at least a week later.there were somehandbills and that'swhen I learned specifically about this." If Fischer did notknow"specifically" he had good reason to believe Kohn was working with theUnion..-B. The pretextual cause of the dischargeThe findings and conclusions I have hereinbefore made concerning Respond-ent's knowledge of Kohn'sunion activity,reveal a hidden motivation in dealing 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith this employee, and such findings are a factor in my ultimate conclusionthatKohn was discharged because of his union activity rather than for the ruleviolationand failure ,to perform his work satisfactorily.Additional factorsfollow..'The evidence fails to disclose either a written reprimand or any conversationor incident that can fairly be interpreted as a true oral reprimand.- I find nonewas ever made, even though Respondent claimed Kohn's bad work performancehad been going on for months-almost from the beginning of his employment.On the contrary the evidence reveals that without fail he received a merit increaseevery time he came up for one.Not all employees were so fortunate.Andduring his employment he moved up in -responsibilities.Considerable testimonywas taken concerning pay increases.Early in his employment, at one salaryincrease period Fischer inquired of Kohn's supervisor whether he wanted to givehim a nickle increase or fire him.Much later, when Kohn had said to Super-visor Furnas he would like a 50-cent-an-hour increase and 5 cents to 10 cents wasusual, the decision was made to give him the small increase, along with sword thatifhe spent less time on trips around the plant he might get more-a kind of"bribe" for a better performance. I do not find that his testimony is probativetends to-establish that Kohn could have been more effective than he was. ^ Kohn'stestimony that for'sometime he felt'Fischer was out to "get him" (a feeling hehad long before there was any union activity in the plant) was'a feeling he devel-oped because Fischer was the one who denied him larger pay increases; and thistestimony has little if any bearing on the issues.There is testimony in the record, which I credit, tending -to'show that Kohndid not work hard or energetically all of the time; but, that he could and didwork well when he really worked.Notwithstanding such loafing, or "goofing-off"or "kibitzing," as his work habit was.' characterized in the testimony, I find andconclude that it cannot reasonably be deemed to be, cause for sudden dismissal,even when considered with the failure to punch the clock when going out of thebuilding at lunch time; and that it was not the cause.Furnas' testimony of -hislong relationship with Kohn certainly does not reveal justifiable cause for im-mediate discharge.And Fischer's answer to a -request for "a little more specific"reason for the discharge, was more loquacious' than persuasive.Reduced to fewerwords the reasons given were: "Well essentially there were two things, one seeingFrank someplace in'. the plant on that day late in the afternoon that I had a dis-cussion' on `othermatters with, Mr. Furnas, and the fact' that [this] had beenmentioned, that Frank was out of the plant," Being "seen some place in the plant"with no claim of any special harm flowing from his being there 'or hurtful neglectof his job, or any real, showing that he vas someplace he should not be, is hardlycause for discharge, especially in the absence of any evidence of specific failureof :a like, or of any other nature, leading up to the "final straw."Essentially allclaims-of loafing (or more precisely excessive time on errands) were very generalin nature, almost totally lacking in specificity.And for the reasons hereinafterset-forth, the stated cause of the discharge that Kohn "was out of the plant" addsnothing of any substance whatever to the 'lawfulness of the discharge.No one in the plant was ever discharged for not "punching out" when leavingthe building at lunch time, or any other time., I credit Kohn's testimony that henever clocked out at lunch time unless he was going to be out longer than-thehalf hour allotted-for lunch, and I find and conclude from his testimony, and theother relevant evidence; that the rule was utilized primarily in cases of excessivetime-out, and that violation of the rule was widespread in the plant.Fischer testi-fied that he did not believe the rule had application for those leaving the plant toplay baseball on an adjacent street.The one supervisor who testified as to, somestrictness in, seeking to' enforce the rule, testified' of four cases only, none of thefour employees involved having clocked out' for lunch, indicating the general dis=regard of the rule.At least three of these four stayed out beyond the allowedtime, and they 'were only told this could not be tolerated and it "should, nothappen again."The fourth was a new employee with whom the rule had notbeen stressed and when, alerted began punching';out.The evidence, so clearlyestablishing a relative unimportance of the rule with respect to employees notclocking out and remaining out no longer than 30 minutes, not only fails to estab-lish cause for the discharge but marks the defense as a pretext.The undisputed testimony is that Kohn left the plant at 12 o'clock and returnedat 12:25 on' the Thursday he met the union representatives.No claim is made SIGMA CHEMICAL COMPANY203that any neglect of'his job, or other detriment, resulted from Kohn's failure toclock out on this date or any other time he failed to follow the rule. It standsas a technical violation' only.I credit the testimony of Kohn that when Furnas discharged him about 4 p.m.on Friday, October 29, he told Kohn "that I was being fired because I left thebuilding without clocking out, because I had been seen in the car with those men."Not only did Kohn impress me as being a straightforward witness, but the reasonsattributed by Kohn to Furnas as the cause for the discharge, were quite naturallythe ones Furnas would give.That is to say, his own testimony concerning hisrelationship to Kohn concerning Ko'hn's work performance was such he could notconfront Kohn with the story that his work record was a cause of discharge.For all these reasons I find that Respondent's claim that Kohn was dischargedfor the rule violation and a poor work record, is a mere pretext and that hewas in fact discharged because of his union activity and support of the Union'seffort to organize Respondent's plant; that the discharge was therefore in violationof Section 8(a)(3) and (1) of the Act; and I also find and conclude that Super-visor Furnas' statement to Kohn: "I think you know what it is about . . . if youare not directly involved in what is going on I would advise you to stay awayfrom anyone that is" was an unlawful interference with Kobn's right, under Sec-tion 7 of the Act, to engage in activity in behalf of the Union, and a violation ofSection 8(a) (1) in that it was veiled threat, in its context, that what did hap-pen to Kohn would happen if he did not discontinue his union activity.The record of testimony is hereby corrected, pursuant to the motion of counselforRespondent.II.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in such cases, as provided intheRecommended Order below, and which action I find necessary to remedy,and to remove the effects -of, the unfair labor practices, and to effectuate thepolicies of the Act.For the reasons which are stated'inConsolidated Industries,Inc.,108 NLRB 60, 61, and cases there cited, I shall recommend a broad cease-and-desist order.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, it is recommended that the Respondent, SigmaChemical Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating and threatening its employees unlawfully as to their unionmembership and activities.(b)Discharging or otherwise discriminating in respect to the hire and tenureof Frank A. Kohn, Jr., or any other_ employee for the purpose of discouragingmembership in the aforesaid Union, or any other labor organization.(c) In any other manner interfering with, restraining, or coercing employeesin the exercise of their rights as guaranteed by Section 7 of the Act2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Frank A. Kohn, Jr., immediate and full reinstatement to his formerposition, or to a substantially equivalent position, without prejudice to his senior-ityor other rights and piivileges and make him whole for any loss of earningssuffered as a result of his discharge, by payment of a sum equal to that whichhe normally would have earned from the date of his discharge to the date of theRespondent's offer of reemployment,, less his net earnings during said period, thecomputation to be in accordance with the formula stated in F. W.WoolworthCompany,90 NLRB 289, with interest thereon at 6 percent per annum, as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716.(b)Post at its plant in St. Louis, Missouri, copies of the attached notice marked"Appendix." ICopies of said notice, to be furnished by the Regional Director forIn the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIf the Board's Order is enforced by a decree of a UnitedStates Court of Appeals,the notice will he further amended by the substitution of thewords "a Decision and Order." 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 14, shall, after being signed by a representative of Respondent, be posted byit immediately upon receipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employ-ees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by any material.(c)Notify the Regional Director for Region 14, in writing, within 20 daysfrom the receipt of this Decision and Recommended Order what steps the Respond-ent has taken to comply herewith.2a In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read:"Notify the Regional Director for Region 14, in writing,within10 days from the date of this Order what steps the Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate or threaten our employees unlawfully concerningtheir union membership and activities.WE WILL NOT discourage membership in International Union of District50,United Mine Workers of America, or in any other labor organization bydiscriminatorily discharging any of our employees or in any other mannerdiscriminating against any individual in regard to his hire or tenure ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteed them in Section 7 of the Act.WE WILL offer to Frank A. Kohn, Jr., immediate and full reinstatement tohis former or substantially equivalent position, and make him whole for lossof pay suffered as a result of the discrimination against him; and if he ispresently serving in the Armed Forces of the United States WE WILL notifyhim of his rights to reemployment under applicable statutes.All our employees are free to become, remain, or refrain from becoming orremaining members of any labor organization.SIGMACHEMICAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by. any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1040Boatmen's Building, 314 North Broadway, St. Louis, Missouri 63102, Telephone622-4156.Queen City Coach CompanyandAmalgamated Transit Union,Local No.1531.Cases 11-CA-2855,2885, and 2898.Jwne 13,1966DECISION AND ORDEROn March 28, 1966, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De' 1-159 NLRB No. 19.